                                         IN THE UNITED STATES DISTRICT COURT
                                                        For The
                                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                 Case No. 1:17-mj-00156-SAB

                                Plaintiff,
v.                                                        DEFENDANT’S STATUS REPORT ON
                                                          UNSUPERVISED PROBATION
MANUEL B. GONZALES,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                       Operating a motor vehicle under the influence of alcohol or drug
                                                  with blood alcohol level over 0.08 with a suspended license.
              Sentence Date:                      April 20, 2018
              Review Hearing Date:                February 21, 2019
              Probation Expires On:               April 20, 2021


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $1,500.00 fine and $10.00 special
              assessment.

 COMPLIANCE:

 ☐            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal
              offenses since being placed on probation by this Court.

 ☒            To date, Defendant has made a payment of $250.001
              ☒ If not paid in full when was last time payment: 2/8/2019

 ☒            Compliance with Other Conditions of Probation: Mr. Ramirez has completed 75 hours of
              community service, has attended NA meetings once per week since his release from custody2 in

 1
   Mr. Gonzales has mailed one payment of $250.00. Proof is attached. Mr. Gonzales anticipates sending another
 payment of $250.00 within the next two days.
 2
   Mr. Gonzalez served 45 consecutive days in custody, instead of serving his time over the weekends. Accordingly,


 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
             July and has been attending CBT/MRT classes.3

GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
Government Attorney: Gary Leuis
DATED: 2/8/2019                                               /s/ Gary Leuis
                                                              GARY LEUIS
                                                              Special Assistant United States Attorney


DEFENDANT’S REQUEST (OPTIONAL):

       Upon providing proof of Mr. Gonzalez’s attendance at CBT, the defendant moves for the
following:
             ☒             that the review hearing set for 2/21/2019 at 10:00 a.m.
                           ☒            be continued to 2/20/2020 at 10:00 a.m.; or
                           ☐            be vacated.

DATED: 2/8/2019                                               /s/ Hope Alley                      r
                                                              DEFENDANT’S COUNSEL

                                                           ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☐             GRANTED. The Court orders that the Review Hearing be continued.

             ☒             DENIED.


IT IS SO ORDERED.

Dated:            February 11, 2019
                                                                   UNITED STATES MAGISTRATE JUDGE


he started attending NA meeting at the end of July (upon his release from custody) and has maintained weekly
attendance ever since.
3
  Mr. Gonzalez has made several requests for proof of CBT attendance. He is awaiting a response from the facility.


CAED (Fresno)- Misd. 6 (Rev. 11/2014)
